Citation Nr: 0723108	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern








INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized service with the Philippine Scouts from July 1946 
to April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Manila 
RO.


FINDINGS OF FACT

1.  The veteran died in April 1995; the immediate cause of 
death was cardiopulmonary arrest secondary to sepsis and 
secondary to pneumonia.

2.  Heart disease was not manifested in service; or in the 
first postservice year; and the veteran's death-causing 
diseases are not shown to have been related to service or to 
his service-connected disabilities.

3.  The veteran was not service-connected for any disability 
during his lifetime.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.313 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2004 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  She has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria governing effective dates of awards, she is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and the decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
The appellant has not identified any evidence that remains 
outstanding.  As there is no evidence that the cause of the 
veteran's death was related to his service, obtaining an 
opinion as to a possible relationship between the veteran's 
death and his military service is not necessary. 38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of this claim.

B.  Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  The NPRC was able 
to provide photocopies of all available veteran's SMRs, as 
the remaining originals were moldy and brittle from the fire.

Those SMRs are silent for any relevant complaints.  On April 
1949 separation examination, the veteran's lungs and heart 
showed no significant abnormalities.  

A document entitled Enlisted Record and Report of Separation 
indicates that the veteran served as a Philippine Scout from 
July 1946 to April 1949.  

A certification from General Headquarters Armed Forces of the 
Philippines  Office of Adjutant General states that the 
veteran retired from military service in August 1979; it 
shows his service from September 1949 to August 1979.  
Another certification from Philippines Veterans Affairs 
office states that the veteran was discharged from service in 
September 1979 and that he was service-connected in February 
1994 for coronary heart disease.

A September 2004 certification and treatment records from V 
Luna General Hospital state that the veteran was admitted at 
that medical center from April 1979 to July 1979 and was 
discharged with the diagnoses of coronary heart disease and 
coronary insufficiency.  The records also showed that he was 
admitted because he had been experiencing chest and back pain 
for 4 months.

An April 2004 from Neopolitan General Hospital states that 
the veteran was admitted there in April 1995 with a diagnosis 
of bronchopneumonia and the veteran was transferred to the 
veterans' hospital.  A document which seems to be doctor's 
notes from that time document the course of the veteran's 
death.

The veteran's April 1995 death certificate lists the 
immediate cause of death as cardiopulmonary arrest, secondary 
to sepsis and secondary to pneumonia.

C.  Legal Criteria and Analysis 

As some of the deceased veteran's service records may have 
been destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist his wife in 
developing her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In this regard, the NPRC 
has provided copies of all available SMRs, as the originals 
were moldy and brittle from fire damage.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include cardiovascular-renal disease) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain evidence that the cardiopulmonary 
heart condition that caused the veteran's death was 
manifested in service or in his first postservice year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Even though the appellant submitted documents showing that 
the veteran received a disability pension for his coronary 
heart condition, the veteran had not established service 
connection for any disability during his lifetime.  This 
disability pension was given by the Philippine Veterans 
Affairs office, not through VA; Philippine laws governing 
granting of benefits are different from those that govern the 
administration of VA benefits.

In this case, the veteran's period of recognized service with 
the U.S. military ended in April 1949, 30 years prior to his 
diagnosis.  There is no evidence of heart disease in his 
period of recognized service, or for 30 years after that 
service.  Moreover, the veteran's bronchopneumonia was not 
found until immediately prior to his death in 1995, which was 
even longer after service (46 years).  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (finding, in a claim 
alleging that a disability was aggravated by service, that a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection is sought is of itself a factor for 
consideration against a finding of service connection).  

Thus, there is no competent evidence relating either the 
veteran's heart disease or bronchopneumonia to his military 
service.  Because there is no competent medical evidence 
relating the veteran's cause of death to service, the 
preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.




ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


